Citation Nr: 1316934	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  03-04 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a chronic disorder manifested by heart-related chest pain, and if so whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a chronic complex partial seizure disorder, and if so whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a chronic bilateral leg disorder, and if so whether service connection is warranted. 

4.  Entitlement to an increased disability rating for service-connected bilateral hearing loss beyond 80 percent, prior to February 29, 2012.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate. 

7.  Entitlement to automobile and adaptive equipment or adaptive equipment only. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1974, and from July 1980 to July 1983, with additional service in the Michigan Army National Guard. 

This appeal arose from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In November 2002, the RO determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to a chronic complex partial seizure disorder and a disorder manifested by heart-related chest pain.  At that time, the RO also denied service connection for a chronic bilateral leg disorder.  In December 2005, the RO denied a claim for an increased rating for bilateral sensorineural hearing loss, and denied claims for TDIU and special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  In August 2008, the RO denied a claim for automobile and adaptive equipment or adaptive equipment only. 

In March 2007 and June 2009, the Board remanded some or all of the claims for additional development.  In May 2010, the Board denied the claims regarding new and material evidence for a seizure disorder and regarding a disorder manifested by heart related chest pain.  The Board remanded the issue regarding a bilateral leg disorder after revising the issue to a new and material claim.  The Board also remanded the issues regarding an increased evaluation for bilateral hearing loss beyond 80 percent and deferred a determination on the issues of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate and entitlement to automobile and adaptive equipment or adaptive equipment only.  While the case was in remand status, the RO granted a 100 percent rating for the Veteran's bilateral hearing loss effective February 29, 2012.  

The Veteran appealed the denials of his claims to reopen regarding heart-related chest pains and a seizure disorder to the United States Court of Appeals for Veterans Claims (Court).  In a December 2011 Memorandum Decision, the Board's determinations were vacated and the claims were remanded to the Board for readjudication.   

As noted, in April 2012, the RO granted a 100 percent evaluation for the Veteran's bilateral hearing loss effective from February 29, 2012.  This is the maximum allowable under the diagnostic code regarding hearing loss.  However the issue of entitlement to a rating beyond 80 percent prior to February 29, 2012 remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The reopened claims of entitlement to service connection for heart-related chest pain, entitlement to service connection for a chronic complex partial seizure disorder, entitlement to service connection for a chronic bilateral leg disorder, as well as entitlement to a TDIU, entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate, and entitlement to automobile and adaptive equipment or adaptive equipment only are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision dated in July 1975, the RO denied a claim of entitlement to service connection for chest pains.  

2.  In an unappealed decision dated in August 1985, the RO denied a claim of entitlement to service connection for ankle problems and entitlement to service connection for a seizure disorder.  

3.  In an unappealed decision dated in August 1991, the RO found that no new and material evidence had been received to reopen claims of entitlement to service connection for a disorder that included chest pain, a seizure disorder and a bilateral foot (ankle) condition.  

4.  In an unappealed decision dated in December 2000, the RO found that no new and material evidence had been received to reopen a claim of entitlement to service connection for a seizure disorder.  

5.  The evidence received since the RO's August 1991 decision, which denied reopening of the claim for service connection for a disorder that included chest pain, which was not previously of record, and which is not cumulative of other evidence of record, bears directly and substantially upon the specific matters under consideration, and is so significant that it must be considered in order to fairly decide the merits of the claim.  

6.  The evidence received since the RO's August 1991 decision, which denied reopening of the claim for service connection for a bilateral foot (ankle) disorder which was not previously of record, and which is not cumulative of other evidence of record, bears directly and substantially upon the specific matters under consideration, and is so significant that it must be considered in order to fairly decide the merits of the claim.  

7.  The evidence received since the RO's December 2000 decision, which denied reopening of the claim for service connection for a seizure disorder, which was not previously of record, and which is not cumulative of other evidence of record, bears directly and substantially upon the specific matters under consideration, and is so significant that it must be considered in order to fairly decide the merits of the claim. 

8.  The evidence does not show that the Veteran had hearing loss that was greater than 80 percent disabling prior to February 29, 2012.  


CONCLUSIONS OF LAW

1.  The August 1991 RO decision which denied reopening of the Veteran's claim of service connection for a disorder that included chest pain is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.129, 19.192 (1991). 

2.  New and material evidence has been received since the RO's August 1991 decision which denied a claim for service connection for a disorder that included heart related chest pain; the claim for service connection for a chronic disorder manifested by heart-related chest pain is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001). 

3.  The August 1991 RO decision which denied reopening of the Veteran's claim of service connection for a bilateral foot (ankle) disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.129, 19.192 (1991). 

4.  New and material evidence has been received since the RO's August 1991 decision which denied a claim for service connection for a bilateral foot and ankle disorder, and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001). 

5.  The December 2000 RO decision which denied reopening of the Veteran's claim of service connection for a seizure disorder, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000). 

6.  New and material evidence has been received since the RO's December 2000 decision which denied a claim for service connection for a seizure disorder; the claim for service connection for a seizure disorder is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001). 

7.  For the period prior to February 29, 2012, the criteria for the assignment of a rating beyond 80 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of a petition to reopen a service connection claim, the claimant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial

As the Board is reopening the claims for service connection for a heart disorder manifested by chest pain, for seizure disorder and for a bilateral leg disorder, there is no need to discuss compliance with VA duties to notify and assist the claimant, found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp 2012), and Kent, concerning the attempt to reopen these claims.  

As to the increased rating claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Prior to the initial adjudication of the Veteran's claim, a letter dated March 2006 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

Additionally, a December 2011 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in an April 2012 statement of the case (SOC), so any timing error was cured.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, private records, Social Security Administration records, and VA examination reports are in the file.  The Veteran has at no time referenced outstanding private treatment or other records that he wanted VA to obtain or that he felt were relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran with VA examinations for his hearing loss disability.  The examiners reviewed the claims file; however, as will be explained below, during the time period in question, the examiners were unable to provide an adequate examination, despite attempts to do so.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

The Veteran asserts that new and material evidence has been submitted to reopen his claims for service connection for a chronic complex partial seizure disorder, a bilateral leg disorder and a chronic disorder manifested by heart-related chest pain. 

In a decision dated in July 1975, the RO denied a claim of entitlement to service connection for chest pains.  There was no appeal.  In August 1985, the RO denied service connection for a seizure disorder and a bilateral ankle disorder.  There was no appeal.  In August 1991, the RO found that no new and material evidence had been received to reopen claims of entitlement to service connection for a disorder that included chest pain, a seizure disorder and a bilateral foot (ankle) condition.  There was no appeal.  In December 2000, the RO found that no new and material evidence had been received to reopen a claim of entitlement to service connection for a seizure disorder.  There was no appeal.  As there was no timely appeal to the above noted rating actions, the RO's decisions became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1991 and 2000). 

In January 2001, and May 2001, respectively, the Veteran filed to reopen his claims for a seizure disorder and "a cardiovascular disorder."  In addition, the Veteran's January 2001 claim asserts that new and material evidence has been presented to reopen the claim for what was characterized as "a heart condition," and, alternatively, as "a cardiovascular disorder."  The Veteran's May 2001 claim states that he was seeking service connection for what was characterized as "a complex seizure disorder." 

In February 2002, the RO denied the Veteran's petition to reopen the two claims, after it determined that new and material evidence had not been presented.  The RO characterized the claims as claims for a "complex partial seizure disorder," and "hypertension, history of chest pain."  However, in January 2003, the RO granted service connection for hypertension; the January 2003 SOC recharacterized the issue as "history of heart-related chest pain."  The SOC indicates that the RO reopened the claims, and denied them on the merits. 

Regardless of the determination reached by the RO, the Board must find that new and material evidence has been presented in order to establish its jurisdiction.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Under 38 C.F.R. § 3.156(a), new and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  

The definition of "new and material evidence" was revised, but the revision applies to claims for benefits received by VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 (Aug. 29, 2001).  As the Veteran's claims were received before that date (i.e., in January and May of 2001), the new definition does not apply in this case.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). Service connection may also be granted for certain chronic diseases, such as epilepsies, myocarditis, and endocarditis (this term covers all forms of valvular disease), when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012). 

The most recent and final denials of these claims were in August 1991 (a chronic disorder manifested by heart-related chest pain and a bilateral foot/ankle disorder) and December 2000 (a seizure disorder).  Therefore, the Board must review the evidence submitted since the final denials and determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

A Disorder Manifested by Heart-Related Chest Pain

The record reveals that the basis for the prior denial of the claim for heart-related chest pain was that while the Veteran was treated in service for chest pain, there was no evidence of a current disorder.  Evidence considered in July 1975 included the Veteran's service treatment records and a May 1975 VA examination report.  An EKG showed no myocardial damage and no heart disorder was diagnosed.  At the time of the August 1991 denial to reopen, the RO considered a VA July 1991 hospitalization report, a VA examination report dated in March 1988, VA examination report dated in January 1983, VA treatment records and private treatment records.  The July 1991 hospitalization report showed a history of a cardiac catherization in 1990 and of a myocardial infarction per patient in July 1990.  Atypical angina was found.  None of the records showed a finding of a current heart disorder and the RO found that no new and material evidence had been submitted.  

Evidence added to the record since the last final denial in August 1991 consists of VA and private treatment records as well as records from the Social Security Administration.  VA hospitalization records dated in March 2000 report a prior history of organic heart disease. post multiple cardiac catherizations to include at least one episode of atherectomy with stent placement.  The impression was possible atherosclerotic heart disease post multiple cardiac catherizations noted and history of paroxysmal supraventricular tachycardia (PSVT).  An August 2000 VA examination showed history of CAD, status post PTCA without current activity limiting chest pain.  There are records of continuing treatment for chest pain, and complaints and findings of coronary artery disease necessitating the insertion of stents.  (see, e.g., VA examination report of May 2006 where coronary artery disease status post stent was diagnosed, and VA cardiology consult of May 2007 diagnosing CAD and stent insertion in 1999, most recent insertion in May 2006).  The May 2006 VA examiner noted that the Veteran was taking nitroglycerin.  Private records show that in May 2004, atherosclerotic heart disease was diagnosed.   

The Board finds that this evidence is new and material to the Veteran's claim for service connection for heart-related chest pain.  In this regard, the evidence supports a current finding of a disorder causing heart-related chest pain.  The Board concludes that the evidence is new and material evidence that is so significant that it must be considered in order to fairly decide the merits of the claim.  The application to reopen the claim must therefore be granted.  38 U.S.C.A. § 5108.  The underlying claim is further addressed in the remand section.

A Seizure Disorder

The record reveals that the basis for the prior denial of the claim for a seizure disorder in 1985 was that the Veteran did not have a confirmed diagnosis of seizures.  Evidence of record at the time of the August 1985 decision consisted of the service treatment records which showed that in 1972 he was hospitalized with a finding of possible seizure disorder and that during service a history of syncope/seizure disorder was noted.  In December 1981, there was a history of epilepsy noted.  Also considered were private records which showed a history of seizures in 1983.  A 1984 VA neurological examination showed a diagnosis of seizure disorder, by history, treated with Dilantin and Tegretol.  The RO denied the claim, finding that the claimed seizure disorder was not substantiated by the evidence of record.  At the time of the August 1991 denial to reopen, the RO considered a VA July 1991 hospitalization report and a VA audiometric examination report dated in March 1988.  The July 1991 hospitalization was for a workup for seizures.  An EEG was normal and it was noted that the Veteran was positive for seizure activity during the hospitalization.  At discharge it was noted that neurological examination was normal and it was the impression of the examiner that the Veteran had seizures.  The final diagnosis was pseudoseizures.  The RO found that no new and material evidence had been received to reopen the claim since the evidence did not show current seizure disorder.  

In December 2000, the RO found that no new and material evidence had been received to reopen the claim for service connection for seizures.  Evidence considered at that time consisted of VA hospitalization reports dated in March 2000, VA examination report of August 2000, and National Guard record of July 1990 showing that the Veteran passed out in July 1990 while on patrol.  The hospitalization reports show complaints of syncope.  No diagnosis of seizure disorder was noted.  The RO determined that new and material evidence had not been received and denied the claim, finding that the evidence did not contain a confirmed diagnosis of a seizure disorder and did not show the condition had its initial onset while on active duty or within one year of discharge from active duty.  

Evidence added to the record since the last final denial in December 2000 consists of VA and private treatment records.  The records contain definite diagnoses of seizures.  For example, among this evidence is treatment from the Keweenaw Memorial Medical Center dated in 2004 which contains diagnoses of seizure disorder.  (see, record of May 2004).  A May 2006 VA examination report includes a diagnosis of seizures and a July 2004 VA Aid and Attendance examination report diagnosed seizures.  

The Board finds that this evidence is new and material to the Veteran's claim for service connection for seizures.  In this regard, the evidence supports a current finding of a seizure disorder.  The Board concludes that the evidence is new and material evidence that is so significant that it must be considered in order to fairly decide the merits of the claim.  The application to reopen the claim must therefore be granted.  38 U.S.C.A. § 5108.  The underlying claim is further addressed in the remand section.

A Chronic Bilateral Leg/Ankle Disorder. 

The record reveals that the basis for the prior denial of the claim for a bilateral ankle disorder in August 1985 was that the disorder was not shown to be incurred or aggravated during service.  Evidence of record at the time of the 1985 decision consisted of the service treatment records private records, and a 1983 VA examination.  The VA examination showed no deformity of the ankle, and the finding was, minimally increased inversion of the ankles.  At the time of the August 1991 denial to reopen, the RO considered a VA July 1991 hospitalization report and a VA audiometric examination report dated in March 1988.  The July 1991 hospitalization was for a workup for seizures.  The RO found that no new and material evidence had been received to reopen the claim since the evidence did not refer to an ankle disorder.  

Evidence considered since the last final denial in August 1991 consisted of VA hospitalization reports dated in March 2000, VA examination report of August 2000, and National Guard record of July 1990.  The record also includes VA and private treatment records.  Among this evidence is treatment from VA dated in August 2003 which found that the Veteran had bilateral foot drop or possible post traumatic paraplegia involving both ankles.  VA record of March 2008 shows lower extremity edema, and the examiner indicated that the Veteran had quadrepresis secondary to a neck injury sustained in service.  Chronic venous insufficiency was found in November 2005.  Foot drop is noted in February 2006.  In April, 2007, it was noted that the Veteran wore bilateral ankle braces and had bilateral leg edema.  

The Board finds that this evidence is new and material to the Veteran's claim for service connection for a bilateral leg/ankle disorder.  In this regard, the evidence supports a current finding of a leg and ankle disorder and states a relationship between quadriplegia and an inservice injury.  The Board concludes that the evidence is new and material evidence that is so significant that it must be considered in order to fairly decide the merits of the claim.  The application to reopen the claim must therefore be granted.  38 U.S.C.A. § 5108.  The underlying claim is further addressed in the remand section.

Increased Evaluation

The Veteran is seeking an increased evaluation for his service-connected bilateral hearing loss beyond 80 percent prior to February 29, 2012.  

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2012). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath, 1 Vet. App. at 594.  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

For the purpose of rating the Veteran's hearing loss, it is noted that the applicable legal criteria by which the Board is bound call for the consideration of the results of examinations using controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  38 C.F.R. § 4.85 (2012).  Such results are then charted at 38 C.F.R. § 4.85, Tables VI and VII. 

Under 38 C.F.R. § 4.86(a) (2012), for evaluation of certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85, if puretone thresholds at each of the four frequencies of 1000, 2000, 3000, and 4000 Hz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(b) indicates that when the puretone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral. 

In order to establish entitlement to a compensable evaluation for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from zero to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability for unilateral service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.

The Veteran was examined by VA in April 2006.  This report shows that the Veteran was unable to complete his testing.  The April 2006 examiner noted that there appeared to be a mismatch between the results of objective audiometry and the results of behavioral pure tone audiometry.  Accordingly, the Board remanded the claim for another audiological examination, to include a discussion of the effect of the Veteran's service-connected disability on his ability to work.

The Veteran was examined in February 2011.  On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
105+
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of zero percent in the right ear and of zero percent in the left ear.  The examiner noted that there still exists a mismatch between the results of objective audiometry and the results of behavioral pure tone audiometry.  It was stated that the results were not considered reliable or valid and therefore a diagnosis is not forthcoming at this time.  Further testing was recommended.  Thus, on VA audiological evaluation in February 29, 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
70
90
LEFT
70
705
75
85
95

Speech audiometry revealed speech recognition ability of zero percent in the right ear and of zero percent in the left ear.  The finding was that the test results were valid for testing purposes.  

The Board notes that prior to February 29, 2012, there is no audiometric evidence in the file for the appeal period in question that supports the assignment of a rating beyond 80 percent for the Veteran's bilateral hearing loss.  Audiometric findings demonstrated prior to February 29, 2012 were not reliable and insufficient for rating purposes.  

The Board has considered the Veteran's statements regarding the severity of his hearing impairment which are credible and probative, but, as noted above, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, 3 Vet. App. at 395.  Moreover, the Board is bound by the governing legal authority which prohibits consideration of auditory acuity at 500 Hertz when evaluating the severity of hearing loss and is without the discretion to modify the governing regulations.  The audiological data presented do not permit the assignment of a rating beyond 80 percent prior to February 29, 2012 as there are no adequate audiometric examinations documenting the degree of hearing loss.  The date of the February 29, 2012 examination represents the best evidence when the increase in severity of hearing loss occurred.

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present case, the VA audiological evaluations during the time frame in question are not adequate for rating purposes.  

The Board has considered whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) (2012).  See Thun v. Peake, 22 Vet. App. 111 (2008).  But there is no indication that there are present signs or symptoms beyond the scope of the applicable rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  There is otherwise no indication in the record that the pertinent DC fails to describe adequately or contemplate the current disability level of the disorder in question, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of an extraschedular rating.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  


ORDER

New and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a chronic disorder manifested by heart-related chest pain, and to this extent the appeal is granted.  

New and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a chronic complex partial seizure disorder, and to this extent the appeal is granted.  

New and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a chronic bilateral leg disorder, and to this extent, the appeal is granted.  

An increased disability rating for service-connected bilateral hearing loss, beyond 80 percent prior to February 29, 2012 is denied.  


REMAND

The Veteran is seeking service connection for a disorder manifested by heart-related chest pain, seizures and a bilateral leg/ankle disorder.  He has also claimed that he his heart disorder and foot disorder are related to his seizures.  (see July 1991 statement).  

The Veteran's service treatment reports from his first period of active duty showed that between March and May of 1972, the Veteran was hospitalized for complaints of chest pain and syncope.  An electroencephalogram (EEG) showed "intermittent discharges which could be consistent with a seizure disorder."  The final diagnoses were chest pain, etiology unknown, and possible seizure disorder.  In April 1972, he was started on Dilantin.  Two reports, dated in May 1972, noted a history of a possible heart attack and epilepsy in the past one to two months, and/or that after evaluation, the findings were that he did not have heart disease.  In August 1972, he was treated for complaints of chest pain.  Reports dated in September 1972, showed hospitalization for about 12 days for complaints of chest pain.  The diagnosis was chest pain, etiology unknown.  An October 1972 psychiatric evaluation report noted the following: the Veteran began complaining of chest pain and syncope following the death of his grandfather, and his father sustaining three heart attacks; the Veteran's work-up for a seizure disorder had been incomplete, but "the likelihood of a seizure disorder seemed relatively remote;" a work-up also resulted in a diagnosis of "chest pain of unknown etiology."  

As for the service treatment reports dated between the Veteran's first and second periods of active duty, a January 1973 report noted that an EEG was unofficially normal.  A May 1973 report noted that the Veteran's possible seizure disorder had been fully evaluated and thought to be functional, that no organicity was found, and that there had been no recurrence of symptoms since January 1973. 

During the Veteran's second period of active duty, a December 1981 examination report notes a history of mitral valve prolapse for 11/2 months.  An associated "report of medical history" showed that he indicated that he had a history of heart trouble, and "pain or pressure in chest," "periods of unconsciousness," and "loss of memory or amnesia."  Reports, dated in February 1982, noted complaints of LOC (loss of consciousness) and incontinence, and an impression of seizure disorder, complex partial type.  An associated EEG was normal. Thereafter, he received a number of additional treatments and he was provided with Tegretol.  In April 1983, he was treated for unstable ankles and braces were prescribed.  A June 1983 diagnosed complex partial seizures, suspected, not proven.  

The Veteran had complaints of foot problems in service.  In March 1983, he underwent a podiatry consultation and chronic ankle synovitis was found.  Also in March 1983, chronic ankle sprain was diagnosed.  In April 1983 unstable ankles requiring the wearing of short braces, bilaterally was found.  

After service, the Veteran has had continuing complaints of chest pain, seizures and leg and ankle problems.  He has been diagnosed with CAD, and atherosclerotic heart disease.  He has also been diagnosed with seizures and with lower extremity edema, chronic venous insufficiency, foot drop and bilateral leg edema.  Additionally a VA examiner has associated the Veteran's lower extremity edema, and quadrepresis with a neck injury sustained in service.

The applicable law requires VA to deem an examination necessary to adjudicate a claim for service connection when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; the information or evidence indicates that the disability or symptoms may be associated with the claimant's active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not undergone a VA examination to determine the nature and etiology of his chest pain complaints, seizure disorder and bilateral leg/ankle disorder.  Given that the claims are now reopened, the Board finds that they should be remanded for a VA examination.

With regard to the claims of entitlement to a TDIU, entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate, and entitlement to automobile and adaptive equipment or adaptive equipment only, these claims are considered to be "inextricably intertwined" with the issues regarding service connection.  See generally Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, appellate review of these issues would be premature. Therefore, adjudication of these claims must be deferred. 

As to the TDIU claim, the Board notes that the RO indicated that the claim was moot after February 29, 2012, on account of the Veteran being awarded a total (100 percent) rating for service-connected bilateral hearing loss from that date.

VA General Counsel had issued a precedent opinion holding that a claim for TDIU may not be considered when a schedular 100-percent rating is already in effect.  See VAOPGCPREC 6-99 (June 7, 1999).  That is, the issue was essentially moot.  However, the opinion was withdrawn in November 2009 after the Court determined that there was an exception to the opinion when it decided Bradley v. Peake, 22 Vet. App. 280 (2008).  The Court held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2012).  Therefore, the TDIU issue is potentially not moot.

This situation could arise in the Veteran's case.  He could conceivably be in receipt of the 100 percent rating for bilateral hearing loss and the remaining service-connected disabilities (excluding the bilateral hearing loss) could be found to preclude him from substantial and gainful employment.  This could give rise to special monthly compensation under 38 U.S.C. § 1114(s).  Therefore, TDIU is not moot for any rating period on appeal.

Accordingly, these issues are REMANDED for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine the nature and etiology of any heart disorder found to include whether any disorder diagnosed is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed heart disorder is related to the Veteran's active duty service and whether it is related to a seizure disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded the appropriate VA examination to determine the nature and etiology of any seizure disorder found to include whether any disorder diagnosed is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed seizure disorder is related to the Veteran's active duty service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed

4.  The Veteran must be afforded the appropriate VA examination to determine the nature and etiology of any bilateral leg or bilateral ankle disorder found to include whether any disorder diagnosed is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed bilateral leg or ankle disorder is related to the Veteran's active duty service or to a seizure disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

5.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims remaining on appeal must be readjudicated.  For the claim of entitlement to a TDIU, no period should currently be considered moot as to that issue.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


